Citation Nr: 1108821	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a November 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History and Clarification of Issue on Appeal

The Veteran's claim was previously denied by the RO in a September 1991 rating decision.  The Board previously considered the Veteran's claim in November 2009, recharacterizing the issue as an application to reopen a previously denied claim, and remanded the issue for further development.  See November 2009 Board remand.  

Following the Board's remand, in May 2010, additional service clinical records were obtained related to in-service treatment for a respiratory disorder.  As these records were not part of the claims file at the time of the September 1991 denial, the Veteran's claim of service connection for a chronic respiratory disorder, claimed as breathing problems, will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran's claim of service connection for a chronic respiratory disorder will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  The Veteran essentially contends that his currently diagnosed respiratory disorder began during his period of active service.  

During the development of the instant claim, the Veteran was provided a VA examination in July 1991.  After reviewing the record, including the Veteran's assertion of in-service treatment for breathing problems, and physically examining the Veteran, the VA examiner diagnosed chronic obstructive pulmonary disease with a possible asthmatic component.  However, the VA examiner did not provide an opinion as to whether the Veteran's current respiratory disorder is etiologically related to his active service.

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the July 1991 VA examination report does not include an etiological opinion, a remand, with unfortunate delay, is required to provide the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current chronic respiratory disorder.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should identify any current chronic respiratory disorder, providing an appropriate diagnosis.  For each diagnosed condition, the examiner should provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that the respiratory disorder is etiologically related to the Veteran's active military service, to include in-service treatment for bronchitis.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


